ACCEPTED
                                                                                    03-15-00365-CV
                                                                                            7255841
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                               10/6/2015 3:55:37 PM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                            No. 03-15-00365-CV

                                    IN THE                        FILED IN
                                                           3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
            THIRD JUDICIAL DISTRICT COURT OF            APPEALS
                                                           10/6/2015 3:55:37 PM
                                                             JEFFREY D. KYLE
                             at AUSTIN, TEXAS                      Clerk




              JAMES C. MOSSER and MOSSER LAW PLLC,
                            Appellants

                                       v.

                                 BOB MIMS,
                                  Appellee


        APPEALED FROM THE 340th JUDICIAL DISTRICT COURT
                  TOM GREEN COUNTY, TEXAS

APPELLANTS’ SECOND MOTION TO EXTEND TIME TO FILE ORIGINAL
                         BRIEF

COMES NOW, Appellants, James C. Mosser, and Mosser Law PLLC, and

files this their Motion to Extend Time to File Original Brief, and in support

thereof would show the following:

                                INTRODUCTION

1.    Appellants are James C. Mosser, and Mosser Law, PLLC.

2.    Appellee is Bob Mims.

3.    There is no specific deadline to file this motion to extend time. See


APPELLANTS’ MOTION TO EXTEND TIME                                   Page 1 of 4
     TEX. R. APP. P. 38.6(d).

                          ARGUMENT & AUTHORITIES

4.   The Court has authority under Texas Rule of Appellate Procedure

     38.6(d) to extend the time to file a brief.

5.   Appellants’ Brief is Due on October 8, 2015

6.   Appellants’ request an additional thirty days to file their brief,

     extending the time until Monday, November 9, 2015.

7.   One extension has been granted to extend the time to file the

     Appellants’ Brief.

8.   In addition to working on this appeal, Counsel for Appellants has

     been handling a very busy litigation schedule in the thirty days since

     the court granted its previous extension. Counsel has engaged in

     significant settlement, discovery, hearing, and trial preparation work.

9.   Additionally, Counsel for Appellants believes that the unique

     positions on the law that undergird this case, positions for which the

     Supreme Court has requested briefing on the merits prior to granting

     a Petition for Review, warrant additional research to ensure that all

     matters are fully and adequately briefed for this court. See Wood v.

     HSBC et al., 439 S.W.3d 585 (Tex.App.–Houston [14th Dist] 2014,


APPELLANTS’ MOTION TO EXTEND TIME                                    Page 2 of 4
       pet. filed), briefing requested, No.14-0714 (Tex. Feb. 27, 2015).

10.    Thus, this motion is not filed for the purpose of delay, but to allow

       counsel adequate time to prepare the brief on the merits.

                                  CONCLUSION

11.    Appellant’s busy litigation schedule, coupled with the Supreme

       Court’s pending decision to grant review in Wood v. HSBC and the

       effect that decision may have on this appeal and the unique positions

       presented here warrants an additional extension of time.

                                    PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellants ask the Court to

grant an extension of time to file their brief until Monday, November 9,

2015

Respectfully Submitted, MOSSER LAW PLLC

/s/ Paul J. Downey
James C. Mosser
Texas Bar No. 00789784
Nicholas D. Mosser
Texas Bar No. 24075405
Paul J. Downey
Texas Bar No. 24080659
2805 Dallas Parkway, Suite 220
Plano, Texas 75093
Tel. (972) 733-3223
Fax. (469) 626-1073
courtdocuments@mosserlaw.com

APPELLANTS’ MOTION TO EXTEND TIME                                    Page 3 of 4
                       CERTIFICATE OF CONFERENCE

I hereby certify that I have conferred with Larry W. Bale, Counsel for
Appellee, by telephone on October 6, 2015 in accordance with TEX. R.
CIV. P. 10.5(a)(5), and he remains opposed to any extensions in this case.

/s/ Paul J. Downey
Paul J. Downey.

                          CERTIFICATE OF SERVICE

I hereby certify that on October 6, 2015, I served a copy of Appellants’
Motion to Extend Time to File Original Brief on the party listed below by
electronic service and that the electronic transmission was reported as
complete. My email address is courtdocuments@mosserlaw.com

/s/ Paul J. Downey
Paul J. Downey

Appellee
Bob Mims, represented by
Hay, Wittenburg, Davis, Caldwell & Bale, LLP
Larry W. Bale
Texas Bar No. 01629830
P.O. Box 271
San Angelo, Texas 76092
Tel. (325) 658-2728
lwb@hwdcb.com




                                                                  Page 4 of 4